

113 HR 3925 IH: Fairness in Federal Disaster Declarations Act of 2014
U.S. House of Representatives
2014-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3925IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2014Mr. Rodney Davis of Illinois (for himself, Mr. Schock, Mr. Shimkus, Mr. Kinzinger of Illinois, Mr. Enyart, and Mrs. Bustos) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require rulemaking by the Administrator of the Federal Emergency Management Agency to address considerations in evaluating the need for public and individual disaster assistance, and for other purposes.1.Short titleThis Act may be cited as the Fairness in Federal Disaster Declarations Act of 2014.2.Regulatory action required(a)In generalNot later than 120 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency (in this Act referred to as the Administrator and FEMA, respectively) shall amend the rules of the Administrator under section 206.48 of title 44, Code of Federal Regulations, as in effect on the date of enactment of this Act, in accordance with the provisions of this Act.(b)New criteria requiredThe amended rules issued under subsection (a) shall provide for the following:(1)Public assistance programSuch rules shall provide that, with respect to the evaluation of the need for public assistance—(A)specific weighted valuations shall be assigned to each criterion, as follows—(i)estimated cost of the assistance, 10 percent;(ii)localized impacts, 40 percent;(iii)insurance coverage in force, 10 percent;(iv)hazard mitigation, 10 percent;(v)recent multiple disasters, 10 percent;(vi)programs of other Federal assistance, 10 percent; and(vii)economic circumstances described in subparagraph (B), 10 percent; and(B)FEMA shall consider the economic circumstances of—(i)the local economy of the affected area, including factors such as the local assessable tax base and local sales tax, the median income as it compares to that of the State, and the poverty rate as it compares to that of the State; and(ii)the economy of the State, including factors such as the unemployment rate of the State, as compared to the national unemployment rate.(2)Individual assistance programSuch rules shall provide that, with respect to the evaluation of the severity, magnitude, and impact of the disaster and the evaluation of the need for assistance to individuals—(A)specific weighted valuations shall be assigned to each criterion, as follows—(i)concentration of damages, 20 percent;(ii)trauma, 20 percent;(iii)special populations, 20 percent;(iv)voluntary agency assistance, 10 percent;(v)insurance, 20 percent;(vi)average amount of individual assistance by State, 5 percent; and(vii)economic considerations described in subparagraph (B), 5 percent; and(B)FEMA shall consider the economic circumstances of the affected area, including factors such as the local assessable tax base and local sales tax, the median income as it compares to that of the State, and the poverty rate as it compares to that of the State.(c)Effective dateThe amended rules referred to in this section shall apply to any major disaster declared on or after January 1, 2013.